            Case 2:12-cr-00180-MCE Document 419 Filed 08/25/20 Page 1 of 2


     Timothy E. Warriner (SB#166128)
1    Attorney at Law
     455 Capitol Mall, Suite 802
2    Sacramento, CA 95814
     (916) 443-7141
3
     Attorney for defendant,
4    Mohammad Nawaz Khan
5

6

7

8                         UNITED STATES DISTRICT COURT
9                  FOR THE EASTERN DISTSRICT OF CALIFORNIA
10
                              )                   Case No. 2:12-cr-00180 MCE
11   UNITED STATES OF AMERICA,)
                              )                   STIPULATION AND ORDER
12          Plaintiff,        )                   CONTINUING DATE FOR
                              )                   RESENTENCING
13      vs.                   )
                              )
14   MOHAMMAD NAWAZ KHAN, and )
                              )
15   MOHAMMAD ADNAN KHAN,     )
16                Defendants.
17
           Plaintiff, United States of America, by and through its counsel of record, and
18

19
     Defendants, by and through their counsel of record, hereby stipulate as follows:

20         The judgment and resentencing date now set for August 27, 2020 be
21
     continued to November 12, 2020 at 10:00 a.m.
22
     DATED: August 24, 2020                        /s/ Timothy E. Warriner, Attorney for
23
                                                   Defendant, Mohammad Nawaz Khan
24
     DATED: August 24, 2020                        /s/ Robert Wilson, Attorney for
25
                                                   Defendant, Mohammad Adnan Khan
26

                                              1
            Case 2:12-cr-00180-MCE Document 419 Filed 08/25/20 Page 2 of 2



1
     DATED: August 24, 2020                       /s/ Heiko Coppola, Assistant
                                                  U.S.Attorney
2

3
                                       ORDER
4
           Pursuant to the above stipulation, the judgment and resentencing in this
5

6    matter is continued from August 27, 2020 to November 12, 2020 at 10:00 a.m.
7
           IT IS SO ORDERED.
8
     Dated: August 25, 2020
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

                                              2
